Citation Nr: 1106177	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-13 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a March 
31, 1977 Board decision denying service connection for an eye 
disability.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to October 
1958. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In February 1975, the Veteran filed claims for service connection 
for "failing eyesight" and headaches.  He claimed that his 
duties as a radar operator had caused "eye difficulties."  In 
August 1976, the RO denied service connection for visual problems 
and headaches.  The Veteran perfected an appeal of the eye claim 
only.  In correspondence dated November 1976, the Veteran claimed 
that his eye condition had been aggravated by an in-service motor 
vehicle accident.  In March 1977, the Board denied service 
connection for an eye disability. 

In an April 2001 correspondence, the Veteran requested that the 
RO search for his missing service treatment records (STRs).  He 
stated that "this is where [t]he evidence will be found to 
service connect my eye problems."  

In two separate letters dated June 2002, the Veteran stated that 
high frequency rays that he was exposed to during service had 
caused "numerous medical problems."  The Veteran questioned why 
the VA had been unable to obtain his STRs, which were supposedly 
fire-related, but had been able to obtain hospital treatment 
records (which are, in fact, maintained separately from the 
Veteran's file) from his 1958 eye surgery.  In a letter dated 
August 2002, the RO asked the Veteran to specify the numerous 
medical problems that he was claiming.  The Veteran did not 
respond.  In a January 2003 administrative decision, the RO 
denied the claim.  In correspondence dated February 2003, the 
Veteran stated that he had not received the August 2002 letter.  
In July 2003, the RO declined to reopen a claim for service 
connection for partial loss of visual field, esotropia, and 
detached retina with headaches.  The Veteran filed a timely 
notice of disagreement, but did not perfect the claim.  

In correspondence received January 2008, the Veteran's attorney 
stated that "the older ratings failed to identify obvious SMRs 
with a history of the headaches claimed IN SERVICE.  The claim is 
for SERVICE CONNECTION from February 12, 1975."  (Emphasis in 
original).  Attached to the attorney's letter is a December 2007 
Form 21-4138, in which the Veteran claims that the Board  
"overlooked obvious references" to headaches in the STRs and/or 
the claim file.  He referenced a November 1975 administrative 
decision, which determined that the October 1975 motor vehicle 
accident had occurred in the line of duty.  Inexplicably, the RO 
construed this correspondence as a request to reopen a claim for 
service connection for partial loss of visual field, esotropia, 
and detached retina with headaches.  The RO denied the claim in 
July 2008.

The March 2010 Form 9 contains the following statement:  "Case 
is characterized as Clear and Unmistakable Error in Form 21-4138, 
submitted on or about December 31, 2007."

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The Veteran's claim of clear and unmistakable error (CUE) in an 
August 1976 rating decision, as well as his request to reopen a 
claim for service connection for headaches, will be addressed in 
a separate rating decision under a different docket number.)


FINDINGS OF FACT

1.  In a March 1977 decision, the Board denied service connection 
for an eye disability.  

2.  Neither the Veteran nor his attorney have adequately set 
forth the alleged clear and unmistakable error, or errors, of 
fact or law in the March 1977 Board decision denying service 
connection for an eye disability, the legal or factual bases for 
such allegations, and why the results would have been manifestly 
different but for the alleged errors.



CONCLUSION OF LAW

The allegations of CUE in the March 1977 Board decision fail to 
meet the threshold pleading requirements for revision of the 
Board decision based on clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance 

An allegation of CUE does not represent a "claim," but a 
collateral attack on a final decision.  The provisions of VCAA, 
and its implementing regulations are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

II.  Analysis

CUE is a very specific and rare kind of error.  The Court has 
provided a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination.  First, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made."  Third, a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

In general, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that decision 
was made.  

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon request 
of the claimant.  A request for revision of a decision of the 
Board based on CUE may be made at any time after that decision is 
made.  Such a request shall be submitted directly to the Board 
and shall be decided by the Board.  All final Board decisions are 
subject to revision except (1) decisions on issues which have 
been appealed to and decided by a court of competent 
jurisdiction; and (2) decisions on issues which have subsequently 
been decided by a court of competent jurisdiction.  38 U.S.C.A. § 
7111; 38 C.F.R. 
§ 20.1400.

Unless otherwise specified, the term "issue" means a matter upon 
which the Board made a final decision.  As used in the preceding 
sentence, a "final decision" is one which was appealable under 
Chapter 72 of title 38, United States Code, or which would have 
been so appealable if such provision had been in effect at the 
time of the decision.  38 C.F.R. § 20.1401.  Only final decisions 
of the Board are subject to appeal to the Court. 38 U.S.C.A. § 
7266.

The general requirements for filing a motion for CUE includes the 
name of the moving party, the applicable VA file number, the date 
of the Board decision to which the motion relates, and the issue 
or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  
Motions which fail to comply with the requirements set forth in 
this paragraph shall be dismissed without prejudice to refiling 
under this subpart.  Id.

In addition to the general requirements for filing a motion for 
revision of a decision based on CUE as noted above, there are 
also specific requirements for making allegations of clear and 
unmistakable error that are set forth under 38 C.F.R. 
§ 20.1404(b).  Such requirements include that the motion must set 
forth clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or failure 
to give due process, or any other general, nonspecific 
allegations of error, are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

Neither the Veteran nor his attorney include the date of the 
applicable Board decision in the CUE claim.  Thus, the claim did 
not comply with the requirements of 38 C.F.R. § 20.1404(a).

More importantly, neither the Veteran nor his attorney make any 
specific allegations of error with regard to any of the six 
findings of fact or three conclusions of law contained within the 
Board's March 1977 denial of service connection for an eye 
disability.  In fact, it appears that the Veteran and his 
attorney take issue with the denial of service connection for 
headaches.  The March 1977 decision addressed the eye disability 
claim only.  In a CUE motion, it is incumbent upon the moving 
party to set forth clearly and specifically the alleged CUE, and 
non-specific allegations of a failure to follow regulations or 
failure to give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  See 38 C.F.R. § 20.1403.  Accordingly, the claim of 
CUE must be dismissed without prejudice.  See 38 C.F.R. § 
20.1404(b).


ORDER

The claim of CUE in the Board's March 1977 decision is dismissed 
without prejudice.
___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


